Citation Nr: 1023713	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to benefits for the cause of death of the 
Veteran's son.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968, including service in the Republic of Vietnam 
from March 1967 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran's appeal originally included a claim of service 
connection for PTSD, and a separate claim of service 
connection for a nervous condition (claimed as other mental 
condition).  The Board has recharacterized these matters as 
one issue on appeal in light of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The issue of entitlement to benefits for the cause of death 
of the Veteran's son is decided below, and the remaining 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The cause of death of the Veteran's son was 
cardiorespiratory arrest due to hydrocephalus, with a 
ventricular septal defect a contributing cause.

2.  The Veteran's son did not have spina bifida.


CONCLUSION OF LAW

Entitlement to benefits based on the death of the Veteran's 
son is not warranted.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 
2002); 38 C.F.R. §§ 3.814, 3.815 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).

The Veteran maintains that the death of his son resulted from 
the Veteran's exposure to Agent Orange while serving in 
Vietnam.

VA will pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the Veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).  However, a 
monetary allowance may be paid for certain birth defects if 
the Veteran who served in the Republic of Vietnam during the 
Vietnam era is the mother of the natural child at issue.  38 
U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815 (2009).

In this case, the death certificate of the Veteran's son 
indicates that the Veteran's son was born in November 1973, 
and died in November 1974 as the result of a 
cardiorespiratory arrest due to, or as a consequence of, 
hydrocephalus.  The death certificate also indicates that 
another significant condition contributing to death was a 
ventricular septal defect.  The record does not reflect, and 
the Veteran does not contend, that the Veteran's son died 
from, or had ever been diagnosed as having, spina bifida.  
Thus, the Veteran's son could not have died from a disability 
for which VA benefits were available to him on the basis of 
the Veteran's service in Vietnam.  As there is no legal basis 
for the Veteran's claim for benefits for the cause of his 
son's death, the matter must be denied.

In reaching this conclusion, the Board does not wish in any 
way to diminish the Veteran's Vietnam service.  Although the 
Board is sympathetic to his claim, because entitlement must 
be denied as a matter of law, the Board is without authority 
to grant his claim on an equitable basis, and instead is 
constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to benefits based on the death of the Veteran's 
son is denied.


REMAND

The remaining issues must be remanded for the following 
reasons.

The record reflects a longstanding diagnosis of peripheral 
vascular disease.  The Veteran was afforded a VA examination 
in December 2005, in connection with service connection 
claims for type II diabetes mellitus and peripheral vascular 
disease, at which time it was determined that a diagnosis of 
diabetes mellitus had not been established.  Since the time 
of that examination, the Veteran has been diagnosed as having 
type II diabetes mellitus, and, in a March 2009 rating 
decision, he was awarded service connection for that 
disability.  However, there is no medical opinion of record 
regarding whether the Veteran's peripheral vascular disease 
was caused, or has been aggravated by, his service-connected 
type II diabetes mellitus.  Thus, the matter must be remanded 
for a VA examination and etiology opinion.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

With respect to his service connection claims for bilateral 
hearing loss and tinnitus, the Veteran testified during his 
March 2010 Board hearing that, during his period of service 
in Vietnam, he was exposed to acoustic trauma in the form of 
constantly incoming mortars, and that he had constantly had 
noise in his ears since his period of service.  The Board 
notes that the Veteran is competent to identify continuity of 
such symptomatology as diminished hearing and ringing in his 
ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (where 
a disability may be diagnosed by its unique and readily 
identifiable features, the presence of disability is not 
necessarily a determination "medical in nature," and may be 
capable of lay observation).  The Veteran also asserts that 
he is entitled to the combat presumption set forth in 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009) because he reports that he served in combat while in 
Vietnam.

To date, the Veteran has not been provided any VA examination 
in connection his claims for hearing loss and tinnitus.  
Therefore, the Veteran should be provided an examination to 
determine the nature and etiology of any bilateral hearing 
loss or tinnitus disability.  

As to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the report of 
a September 2009 VA mental examination contains the opinion 
of the examiner that the Veteran did not have an acquired 
psychiatric disorder.  However, during his March 2010 Board 
hearing, the Veteran testified that he had been receiving 
medical treatment for PTSD, and identified treatment records 
from both the VA Vet Center in St. Louis, and a private 
physician, Dr. A., at the John Cochran Medical Center.  No 
such treatment records are currently associated with the 
claims file, and such records might be pertinent to the 
Veteran's service connection claim.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, the issue of service connection for an 
acquired psychiatric disorder must be remanded for the RO or 
AMC to attempt to obtain the Vet Center records identified by 
the Veteran.  Also, as the Veteran has identified additional 
private treatment records, an attempt should be made to 
obtain them in accordance with the procedures set forth in 38 
C.F.R. § 3.159(e)(2).  

Finally, as with his bilateral hearing loss and tinnitus 
claims, because the Veteran asserts that he served in combat 
while serving in Vietnam and is entitled to the combat 
presumption set forth in 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009), the RO must consider the 
applicability of this law and regulation.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the 
Veteran's claimed disabilities.  
Specifically, the RO or the AMC should 
attempt to obtain records pertinent to 
any of the Veteran's claimed 
disabilities from the St. Louis VA Vet 
Center.  Also, the RO should request 
that the Veteran provide release 
authorization for any pertinent 
treatment records from Dr. A. at the 
John Cochran Medical Center and take 
action to obtain a copy any such 
records and associate them with the 
claims file.

2.	Then, the Veteran should be afforded an 
appropriate VA examination to determine 
if he has peripheral vascular disease 
related to his service-connected type 
II diabetes mellitus.  The claims 
folder must be provided to and reviewed 
by the examiner.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has 
peripheral vascular disease was caused 
by, has been permanently worsened by, 
or is etiologically related to, his 
type II diabetes mellitus.  The 
examiner must also opine as to whether 
it is at least as likely as not that 
the condition is related to or had its 
onset in service.  The rationale for 
each opinion expressed must also be 
provided in a legible report.

3.	The RO should arrange for the Veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
hearing loss and tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner 
should comment on the Veteran's report 
regarding the onset and continuity of 
his hearing loss and tinnitus since 
service, and opine as to whether it is 
at least as likely as not that the 
Veteran's hearing loss and tinnitus are 
related to or had their onset during 
service, and particularly, to his 
report of in-service acoustic trauma 
while serving in Vietnam.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.	Then, the RO should readjudicate the 
issues on appeal.  In doing so, the RO 
must specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


